--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on November 15, 2021 has been entered. 
Priority
This application is a CON of 16/415,504 filed on 05/17/2019, which is a CON of 15/911,032 filed on 03/02/2018 (PAT 10342714), which is a CON of 15/058,925 filed on 03/02/2016 (PAT 9956123).
Claim Status
Claims 1-15 are pending and examined. Claims 1, 2, 4, 7, 8, 10, and 15 were amended. Claims 16-25 were cancelled. 
Withdrawn Claim Objections
Objection to claim 8 is withdrawn because it was obviated with claim amendment.  
Withdrawn Claim Rejections -35 USC § 112(a)
Rejections of claims 1 and 8 are withdrawn because “regeneration” in claim 1 and “preventing regeneration of the microbes” in claim 8 were deleted. 
Rejections of claims 1 and 8 are withdrawn because were amended by deleting “raw-copper, unplated” and “raw-copper” in claim 1 and by deleting “raw-copper” in claims 8 and 10. 
Rejections of claims 1 and 8 over “generating Cut ions and Cu+++ ions from the raw-copper interacting with the excretion” are withdrawn because “raw-copper” was deleted. 
Rejection of claim 2 is withdrawn because “raw-copper” was deleted. 
Rejection of claim 4 over “the raw-copper for generating Cu+ ions and the Cut+++ ions” is withdrawn because “raw-copper” was deleted from the claim. 
Rejection of claim 9 is withdrawn because claim 8 was amended by deleting “raw-copper”. 
Rejection of claim 10 is withdrawn because “raw-copper” was deleted from the claim.  
Rejections of dependent claims 3, 5, 6, and 11-15 are withdrawn because claims no longer depend from rejected claims. 
Withdrawn Claim Rejections -35 USC § 112(b)
Rejections of claims 1, 2, 4, 7, 8, 10, and 15 over “raw-copper” are withdrawn because the phrase was deleted from the claims. Rejections of claims 3, 5, and 6 are withdrawn because the claims no longer depend from an indefinite claim.  
Applicant’s arguments directed to these rejections are moot because rejections are withdrawn. 
Claim Rejections -35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 was amended to require “embedding pure uncoated copper into a material” and “contacting the material…pure uncoated copper”. These limitations are new matter because application as filed does not provide support for pure uncoated copper. The term “pure” occurs once in the sentence “Although pure, uncoated micro Cu+ filaments typically provide migration and diffusion of Cu+ ions…” in paragraph 0056. This sentence is not sufficient to provide support for pure uncoated copper because pure uncoated copper is metallic copper having an oxidation state 0 or Cu(0). A pure uncoated micro Cu+ filament is a filament of a copper compound in which copper has an oxidation state of +1. As evidenced by Lumen Learning (Introduction to Chemistry-Copper, pages 1-8, accessed on January 21, 2022, accessed from https://courses.lumenlearning.com/introchem/chapter/copper/), pure copper is soft and malleable metal. Its compounds are commonly encountered as copper(II) salts (paragraph bridging pages 2-3). Copper forms compounds with oxidation states +1 and +2 (full paragraph on page 3). The application as filed refers to copper as copper +, copper ++, and copper +++, therefore the application as filed provides support for copper compounds and not for pure copper.   

Cited paragraphs were reviewed as well as the rest of the application as filed and it was determined that application does not provide support for pure uncoated copper.  Paragraph 0027 teaches micro-copper filaments with Cu+, Cu++, and Cu+++ ions. Paragraph 0031 teaches copper micro-filaments that release copper ions. Paragraph 0037 teaches micro copper filaments that release Cu+ and Cu+++ ions. Paragraph 0044 teaches copper filaments that release copper ions. Paragraph 0056 teaches copper filaments that comprise Cu+, Cu++, and Cu+++. Paragraph 0060 does not mention copper ions. Paragraph 0061 teaches migration of Cu+, Cu++, and Cu+++ from a copper filament. Paragraph 0066 teaches complex copper infused fibers. 
Based on the teachings of the application as filed, the application does not provide support for pure copper. The application provides support for filaments comprising copper ions having oxidation states +1, +2, and +3.
Claim 4 introduces new matter because it requires “the pure uncoated copper”, which does not have support in the application as filed as explained above.
 Claim 7 amendment introduces new matter because the application as filed does not provide support for “an outer sublayer comprising the pure uncoated copper embedded into a honeycomb foam or a micro foam”. Paragraph 0044 of the specification teaches that the center sublayer includes the copper filaments that provide copper ions. The application as filed does not provide support for pure uncoated copper, as explained above.
Claim 8 amendment introduces new matter because it requires “pure uncoated copper”, which is not supported in the application as filed as explained above. 

Claim 15 amendment introduces new matter because it requires “pure uncoated copper”, which is not supported in the application as filed as explained above. 
Claims 2, 3, 5, 6, 9, and 11-14 are rejected for new matter because the claims depend from claims that contain new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the inventor or 
a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “embedding pure uncoated copper, unplated and formed in a network comprising: filaments, microfilaments, or nanofilaments, into a fabric”. The claim is indefinite because it does not state into what the pure uncoated copper, unplated is embedded. The first part of the method step requires embedding without stating into what the pure uncoated copper, unplated is embedded, and the second part of the method step implies that pure uncoated copper, unplated is formed in a network without teaching a step that accomplishes forming the network. The last part of the phrase states “into a fabric” and it renders the claim indefinite because it not clear to what “into a fabric” refers. Clarification is required.

Claim Rejections – 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Antelman (US 6,669,966 B1 Date of Patent December 30, 2003) and Tanaka (US 5,047,448 Published September 10, 1991).
The claims encompass a process for creating an inhibitory protein molecular structure degrading a cell membrane anatomy of microbes and reducing a biological energy producing ability of the microbes contacting a skin of a human and consisting of a bacteria, a virus, and a fungus and the process comprising the steps as claimed.
The teachings of Antelman are related to compositions comprising a therapeutically effective amount of at least one electron active compound that has at least two different polyvalent cations. Preferred compounds include Cu(I,III), among others. Also included are articles comprising such compositions, such as wound dressings, and methods of facilitating or enhancing skin growth using these compounds, compositions, and articles (Abstract). On one embodiment the at least one electron active compound is administered topically and it is administered to a human. The method further includes administering at least one additional different therapeutic agent present in a sufficient amount to facilitate or enhance the treatment or 
Without being bound to theory, it is believed that the electron active compounds operate against pathogens by transferring electrons between their lower-valent ions and their higher-valent ions in the crystal, thereby contributing to the death of pathogens by traversing their cell membrane surface. It would seem that this, in effect, "electrocutes" the pathogens. While these compounds have also been discovered to be suitable for use in the prevention, treatment, and management of other non-pathogenic conditions and disorders, such as autoimmune disorders, circulatory disorders, neurological disorders, and the like, the mechanism by which such conditions or disorders are prevented, treated, or managed has not yet been fully understood. In any event, the electrons in pathogens are believed to be perturbed from their balanced crystals by such labile groups as NH, NH2, S-S, and SH, which can be present, for example, in a pathogen cell membrane. It is believed, however, that normal cells will not be significantly affected because they do not proliferate rapidly enough to expose these labile bonds sufficiently for the bonds to be substantially affected (column 8 lines 43-62). Pr, Co, and Cu based oxides are believed to be stronger antipathogenic agents or to form better pharmaceutical compositions than Mn, Bi, and Fe based oxides, and in one embodiment they are preferred for this reason (column 10 lines 40-48). These compounds or compositions may be used as 
	Antelman does not teach pure copper.
	The teachings of Tanaka are related to a shaped article comprising mixed particulate metals comprising fine particles of a first metal or a compound thereof capable of releasing a metal ion having a first antimicrobial function and a second metal or a compound thereof capable of releasing a metal ion having a second antimicrobial function, together with a polyester compound dispersed therein and being capable of effectively releasing gradually over a long period a trace amount of the metal ions having an antimicrobial function from the particulate metlas and maintaining excellent antimicrobial function (Abstract). The shaped article includes any shaped article including fibers, film shaped articles, tape shaped articles, among others (column 3 lines 4-7). Metal particles do not exceed 5 microns in average particle diameter because larger particles cause filament breakage during processing. The particulate metallic copper particles of high purity and round shape are homogeneously dispersed in a fiber. Metallic 
The teachings of Antelman and Tanaka are related to articles comprising a source of antimicrobial copper ions and it would have been reasonable to have combined their teachings.
Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have practiced a process for creating an inhibitory protein molecular structure degrading a cell membrane anatomy of microbes and reducing a biological energy producing ability of the microbes contacting a skin of a human and consisting of a bacteria, a virus, and a fungus and the process comprising embedding Cu+ and Cu+++ ions into a material, contacting the material with an infected wound in the skin of a human, and diffusing the Cu+ and Cu+++ ions to a cell of the microbes in the wound, with a reasonable expectation of success because Antelman teaches a method of treating an infected wound with a composition comprising Cu(I,III) oxide in a carrier such as a wound dressing, where the method comprises topically applying the composition to the wound (paragraph bridging columns 4 and 5). It would have been further obvious to have modified the dressing by embedding high purity particulate metallic copper, with a reasonable expectation of success because Antelman teaches administering at least one additional different therapeutic agent in an amount that enhances the treatment of the condition and it was known from Tanaka that high purity particulate metallic copper embedded in an article provides copper ions that have 
The phrase “creating an inhibitory protein molecular structure degrading a cell membrane anatomy of microbes and reducing a biological energy producing ability of the microbes” describes the mechanism of action by which the antimicrobial copper kills the microbe and a person skilled in the art would have recognized that the phrase describes a method of killing a microbe.  
	Neither Antelman nor Tanaka require a coating on the copper compounds and pure copper, respectively, thus the limitation that requires the pure copper to be uncoated is met. 
The effects of the method described in the “thereby” statements are obvious because they described the result of method step positively recited. The prior art method practices the same method steps and would have had the same effect as the claimed method, absent evidence to the contrary. See MPEP 2111.04(1). 
Regarding claim 6, Antelman teaches topically applying the composition to a human (paragraph bridging columns 4 and 5). The term “wound” is defined as being located on the skin (column 7 lines 50-53). Thus, it would have been obvious to have diffused the copper ions to the cell of bacteria located in or on a wound of human skin.

Claims 2, 3, 5, 8, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Antelman and Tanaka as applied to claims 1 and 6 above, and further in view of Vile (WO 2013/035072 Al, Published March 14, 2013).

The teachings of Vile are related to bioactive nano fibers comprising one or more active agents, and methods of using nanofibers, including in delivery systems suitable for use in therapy or prevention of skin diseases or conditions (Abstract). The nanofibers are useful in the preparation of a medicament that assists or enhances wound healing, that assists or enhances cell proliferation, preserves or improves moisture retention, provides an antibacterial effect, and wherein one or more nanofibers has a diameter from about 10 nm to about 1000 nm (paragraph 0023). One embodiment is drawn to a dressing that comprise a support that carries the one or more nanofilaments (paragraph 0025). In some embodiments, the support is formed from woven material such as cloth, or non-woven material such as plastic (paragraph 0034). The one or more active agents may be associated with the one or more fibers by adsorption or covalent bonding (paragraphs 0043 and 0044). In some embodiments, the nanofibers are formed into a matrix that is applied to a support and used as a band aid, bandage, dressing, operating gown, or a facial mask (paragraph 0045). The nanofibers may be formed from a single type of polymer (paragraph 0048), or from multiple different types of polymers (paragraph 0049). Polymers include cellulose, among others (paragraph 0054). In one embodiment, the matrix of nanofibers is multilayered with each layer being formed from a different polymer (paragraph 0055). Each matrix layer may have a different bioactive or mix of bioactives associated or chemically linked to the nanofiber or mixture of nanofibers to that of one or more of other layer or layers (paragraph 0056). Active agents include an active agent that assists or enhances wound healing, an antibacterial, and an active agent that assists or enhances cell proliferation. The one or more nanofibers has a diameter from about 10 nm to about 1000 nm (paragraph 0067). The 
The support is formed from plastic or cloth (paragraph 00107). The matrix of nanofibers is applied to a support and used as a band aid, a bandage, a dressing, an operating gown, or a facial mask (paragraph 00108).
The teachings of Vile and Antelman modified with Tanaka are related to wound dressings comprising an antibiotic and methods of use for treating wounds, and it would have been obvious to have combined their teachings because they are in the same field of endeavor.
Regarding claim 2, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the dressing of Vile comprising nanofibers having a diameter in the range from about 10 nm to about 1000 nm in the method of Antelman modified with Tanaka, with a reasonable expectation of success because Vile teaches that the dressing comprising nanofibers having a diameter in the range from about 10 nm to about 1000 nm is useful for treating skin wounds, where the nanofibers comprise an active agent. Antelman modified with Tanaka requires the Cu(I,III) oxide and high purity particulate metallic copper in the dressing, and it would have been obvious to have formed the 
Regarding claim 3, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the dressing of Vile comprising a matrix of nanofibers formed onto a support comprising a woven cloth in the method of Antelman modified with Tanaka, with a reasonable expectation of success because Vile teaches that a dressing comprising a matrix of nanofibers formed onto a support selected from woven cloth (paragraphs 0032-0034) is useful for treating skin wounds, where the nanofibers comprise an active agent. Antelman modified with Tanaka requires the Cu(I,III) oxide and high purity particulate metallic copper in the dressing, and it would have been obvious to have formed the nanofibers to comprise these elements. The nanofibers are formed on the support and are considered as embedded in the support. The nanofibers comprising Cu(I,III) oxide and high purity particulate metallic copper have a diameter in the range from 10 nm to 1000 nm. The claimed micro-copper fibers are met because 1000 nm is equivalent to 1 micron, and thus the range includes micron sized fibers. The phrase “reducing oxidative stress on the skin and soothing a muscle near the material, via reducing or preventing: a regeneration of the microbes and thereby preventing the infection, and maladies” is met because it describes the 
Regarding claim 5, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the dressing of Vile comprising a matrix of nanofibers in the method of Antelman modified with Tanaka, with a reasonable expectation of success because Vile teaches that a dressing comprising a matrix of nanofibers is useful for treating skin wounds, where the nanofibers comprise an active agent. Antelman modified with Tanaka requires the Cu(I,III) oxide and high purity particulate metallic copper in the dressing, and it would have been obvious to have formed the nanofibers to comprise these elements. It would have been obvious to have formed the nanofibers from cellulose because Vile teaches that nanofibers are formed from a polymer where the polymer includes cellulose among others. It would have been obvious to form the nanofibers by mixing the active agent with a polymer or a mixture of polymers in a solvent phase, followed by electro spinning the mixture on a cloth support to form a matrix of active imbibed nanofibers, with a reasonable expectation of success because Vile teaches said method as 
Regarding claim 8, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have performed a process of killing at least one bacteria comprising embedding Cu+ and Cu+++ ions in a network comprising filaments in the form of a fabric, contacting the bacteria with the fabric, and diffusing the Cu+ and Cu+++ ions to a cell of the bacteria, with a reasonable expectation of success because Antelman teaches a method of treating an infected wound with a composition comprising Cu(I,III) oxide in a carrier such as a wound dressing, where the method comprises topically applying the composition to the wound (paragraph bridging columns 4 and 5). It would have been further obvious to have modified the dressing by embedding high purity particulate metallic copper, with a reasonable expectation of success because Antelman teaches administering at least one additional different therapeutic agent in an amount that enhances the treatment of the condition and it was known from Tanaka that high purity particulate metallic copper embedded in an article provides copper ions that have antimicrobial effects. Combing two compositions known to be useful for the same purpose in order to form a third composition useful for the same purpose supports obviousness. It would have been obvious to have concurrently killed the pathogen, with a reasonable expectation of success because Antelman modified with Tanaka teaches that in a preferred embodiment the method comprises killing the pathogen with the composition comprising Cu(I,III) oxide and high purity particulate metallic copper. It would have been obvious to have treated a wound having a bacterial infection because Antelman modified with Tanaka teaches that the composition is useful for killing bacteria. Prior to contacting the wound dressing with the wound, it would have been obvious to 
The effects of the method described in the “thereby” statements are obvious because they described the result of method step positively recited. The prior art method practices the same method steps and would have had the same effect as the claimed method, absent evidence to the contrary. See MPEP 2111.04(1).
Neither Antelman nor Tanaka require a coating on the copper compounds and pure copper, respectively, thus the limitation that requires the pure copper to be uncoated is met.

Regarding claim 9, the cloth support meets the limitation that requires a padding, and nanofiber matrix meets the limitation that requires an integrated anti-microbial absorbent material. The prior art step of electro spinning a solution onto a cloth support to form a nanofiber matrix on the cloth meets the claimed step of integrating. The matrix of nanofibers comprises Cu(I,III) oxide and high purity particulate metallic copper which are antibacterial, thus it meets the limitation that requires the structure to be therapeutic to human skin and configured to kill the microbes and prevent other infections.
Regarding claim 11, the woven cloth support is a fabric that comprises a fiber.

Regarding claims 13 and 14, Antelman teaches topically applying the composition to a human (paragraph bridging columns 4 and 5). The term “wound” is defined as being located on the skin (column 7 lines 50-53). Thus, it would have been obvious to have diffused the copper ions to the cell of bacteria located in or on a wound of human skin. A skin wound infected by bacteria contains bacterial cells located up to 0.004 inches deep in the human skin.

Regarding claim 15, Vile describes matrix as a layer (paragraph 0084). The step of electro spinning a solution to form a matrix layer on the cloth supports meets the claimed step because a layer is analogous to a coating.
The selection of a known material suitable for its intended purpose supports obviousness. Combining prior art elements according to known methods to obtain predictable results supports obviousness. The present application was reviewed and there is no evidence that the claimed process has unexpected properties or unexpected effects.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Antelman and Tanaka as applied to claims 1 and 6 above, and further in view of Foss et al. (US 2003/0170453 A1 Published September 11, 2003).
The teachings of Antelman and Tanaka are relied upon as summarized above. They do not teach the limitations of claim 4.
The teachings of Foss are related to antimicrobial and antifungal synthetic fiber and products made partially or wholly therefrom. The fiber comprises various thermoplastic polymers and additives in a mono-component form or a bi-component form in either a core-
The teachings of Foss and Antelman modified with Tanaka are related to antimicrobial compositions intended to be applied topically to skin, and it would have been obvious to have combined their teachings.
It would have been obvious to have formed a diaper comprising antimicrobial and antifungal fibers formed from a polymer and an antimicrobial additive selected from copper and non-antimicrobial fibers comprising cotton, with a reasonable expectation of success because Foss teaches such diapers intended for protecting the wearer from urine. Foss does not teach copper suitable for use as antimicrobial. It would have been obvious to have looked to Tanaka because Tanaka is concerned with making antimicrobial fibers comprising embedding high . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Antelman, Tanaka, and Vile as applied to claims 1, 2, 3, 5, 6, 8, 9, and 11-15 above, and further in view of Foss et al. (US 2003/0170453 A1 Published September 11, 2003).

The teachings of Foss are relied upon as summarized above. 
The teachings of Foss and Antelman modified with Tanaka and Vile are related to antimicrobial compositions intended to be applied topically to skin, and it would have been obvious to have combined their teachings.
It would have been obvious to have formed a diaper comprising antimicrobial and antifungal fibers formed from a polymer and an antimicrobial additive selected from copper and non-antimicrobial fibers comprising cotton, with a reasonable expectation of success because Foss teaches such diapers intended for protecting the wearer from urine. Foss does not teach copper suitable for use as antimicrobial. It would have been obvious to have looked to Tanaka because Tanaka is concerned with making antimicrobial fibers comprising embedding high purity particulate metallic copper into a polymer fiber intended for releasing copper ions having antimicrobial properties. The claimed first antimicrobial sublayer comprising a wearable fabric comprising materials comprising a coating comprising embedded microfilaments comprising the pure uncoated copper is obvious because a person of ordinary skill in the art would have been capable of determining the number of antimicrobial layers and the configuration of antimicrobial layers in the diaper and the placement of the antimicrobial layers in order to provide sanitizing effect to the body part exposed to urine. It would have been further obvious to have applied the diaper to subject in need of the need of the diaper because Foss teaches the diaper is suitable for an incontinent person. The diaper would have contacted the skin of the incontinent person and the diaper would have contacted urine from the person and thereby generated copper ions from the fibers that comprise high purity metallic copper particles. The step of protecting the skin 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:/7pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Alma Pipic/
Primary Examiner, Art Unit 1617